 

 

 

[Nake » Eien 2, 2020 7 _
» %.
_ . _ oy
ris [ung | sk ~ . y sa The YP ( “eph
. A
_ | 264 -e. Ss ole Ye. Pn, “oproS

 

 <E e8 OG
hey eveh donee, Bile. [aisa>) \ 26 <* ms

 

 

 

" Ta: Th rare odole (ud, Deal Dew ss 4S
1K Zheomljars > De ths Pl Le Loeel ‘

 

| te Covet 2 ch Zale Bsns Cosa els

 

“Gen ey ate el ~ Pw - ws ©

 

Dvir, Coe, Bory

 

 

 

Ge ' a. eJ- O33 8-0 ey LEC?) \ ia 86 La fees

 

A

SuBecr: pele * when 5, Dapualle Lewes.

 

| Bitleeocle Puy grat Lalo. Cosas, el qt 6G

 

legally Ay debi; Rule 32 UT- beget ducts mot,

 

 

ard dey Oe Le dsclrne Maperr Zou tlrets +

 

 

inkevest ; aud be has plea douse A Arsevarhin

 

Lanes Managert mile aie

iw pralenie a wisn Co ty av VaV , upeasenally 7

 

 

 

ainncl unGav decision. wa dhoeina, Case *ossus,

 

 

lt Sov Yn Veogovd : boa Reewned Led gab ta all y Ver

 

 

. ‘pai ids Wwe Vera ke ty CHEN Motive yr rere

 

 

AF es: ‘Vb [ys hy. | \yd gk ‘ ines, mesa booms Vs
abe Dishvict Coseck’ Coss awe) in - pose

 

oat

 

— t hak, ale & site: A Teal,

 

 

 

 

safe V
7

"  &

“esa Weeress wel Lowe? 1a Us, ut

 

Wor Necwmad Cul, Nabival * Goel {fs ex,

a

 

nw,

 

vers 4, Coy 8 speedy Csi ye end:
: Prove. pk LY fad, Mey, — - Boatale ve wel &

Mi WE eu.

 

“YD. slyiel CL. Ls7, Colo. 290, ‘S30. Pare

ASY -

 

 

< 17s),

 

 

 

af

Q
6.
&...

 

| Lewes T Balyeock. ct cal E Fa cuyu a
he heewsid’S ville under Ho Spasdly “Th

 

Way a.

 

Sdabadus: | IB-t- “oss la-¢- Joy, Raph Vv),

 

Criaat)) Siae vi Ds AL <4. Cis); Keele Ui Chavoore

C1494)

 

Cows Balouk aed hus. duty

 

: Alice de ; Dal 4: a. Cor a ab. Mo. herd!

 

 

thtees 2eS (k-b- Ze} «Laws Ti. Batt ele

 

LD

 

a “ben lar anfucl wala aa. Habavwed Avent =F

Conelwa! ye Mi S elewive ls { oneral me

ast _

 

. ond hice pice pe bscne bp alipa WA

 

 

\
SVL
. Us Besspoud mm ley” Me, fo net

 

suleynded a: Bing Ke, re spense. |! \ Sau. Pedy lai

 

Pf rel. Buviy wad Dalal 2 t eile,

Se

 

Pig Cas) x

 

 

 

Lewis 2 a COC les ackens dely. Ley

Sonte 2 Areconey ) Ne. ‘suo, iw poe 3 te

 

Suite ’ Wem then!

a

 

 

“TY 1S. Sel tad 5. id “shall. (or

 

we Mes flew ¢

 

 

 

 

 

 

 

 
 
    
 

    

 

a ome = = = : sate _— — - “ . TI ent 3 Nn: ; INDEPEN De e NY "
~ a oo MeL al el a: ayer Wont Tor OPE
el DENVER SHERIFF DEPARTMENT 18 149967

, _ INMATE GRIEVANCE FORM See Gls. Cm AetT, ay ay pas

-(Formulario de queja)

 

 

4
Yet.
oe
beg

 

 

 

 

(Nombre) (UbIcacion) g@< lo

DATE AND TIME OF. INCIDENT: sel and ta eth 26" * aid =A Biswl Re: I9- 22 ioe
(Fecha y hora del incidente) _ “ L. { do

STATEMENT DETAILING THE ACT OR CONDITION GIVING'RISE TO THE GRIEVANCE: Lx» Purave oh beta) +,

 

(Besiaracio® detallando el acto o condicién{que da lugar a la ,queja)

“x aael tT htonset. Ofcavdanes 13. m dues Ss west ve Cae Wace a| (asks
3! ‘Gv dons Pens ee. "thin QA Aa Lean: awl * Avs aatals rs hw & \
issn \ptmaa Was Gove dh Col iby undrca extvowul y anil wuusual_
oawl Vt od ve mat Cone. dims a (ier. Lana aeatl anmel vlc ol Saas iced wy (rua
Jd. nada t aby tes tnrsnas £9 Sleds ace a bog. oil + Dat tical reld,”
fits Auavemrdsisl > Ovni syn 6 tance vo AWAY Gia Suck, 3 Chevy Bova e -
oA q. nas: we = — bis Radel “UNA TY Oe sens eas ~end geo| Fervexecubve”
cvs (ends a nh melde +o daclayv~e. hwselt * TN mar Piet AT Te STAND Tea,
based tas Sho dv wt avoud Hak bee ig | UNABLE ” Fo pl sel eae sulf, ,
oY te" ASS sist Is Couy - Ostend Jes ia WENO ‘av. ta salle Yodan nese
cedthe Ay une ewkucy a 4 CAS. of Vhs (uchieral pvareod nds: cx othe
Pde TC) Duduye Corners ? Fi gol Unned al Yo MwA ee Moe Lene Kat
\. neon cove suntlweel te Ins tu A. Tro ~ ou Avvdie widens Moth u 4S
Hues oD (nes Avest “ae Recuived unden Cola Zoued. bd te # (Ae),
ave unduy “es Ib-2-207(D2)— See Lilo Vf Pearals Cale. hans);

ATS gin

_ SPECIFIC REMEDY SOUGHT: Pad, revwew Zales * plwewsuas Mie! paweelake yaleasy

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

(Femein especie praise) 1 Uy WS - (D2. Wheat weirs! ial at “Taio reac Viole: ba buy’
Proew oe) a Gar accused to tel yh war Id 1S. Lnceva pel wast

 

Re

Violates BD Purw Rroes3 ok lewd, om Peaply. a Meet] was, 667% Pe. cl (tae
Cbelo. Age Vice): Dud “nic Wow peteNT aunt Wendy hin east, Riebt< 7°

STAREMEUBERTANSWER) Tw Avie d inte Auda at pe Jo. ¥S- OS ZN, the
: “Seep eae "aan on (a a Ad 5 Li wild bee heoavinic” wet 3S"

‘Aes. us a th Du ows Lanerd 2 4% Midis toy A Crhraspu\vevrly Rees) tot Al” ey |

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Od} Vast sala. Unde CRs lo~ OS ~ Vila CaS | Cn Beda k svc AE Guy
Nadake Iie clk to 1 ides Hon Cras: a {ae hoy wate dhe Cviud ted
Proceed uesgl Y | -
_ STAFF MEMBER ARISWERING , Fv . ; BADGE #/ CIVILIAN # DATE OF RESPONSE -:
(Contestador. miembro del Personal). a . ' . (Numero de placa / i insignia Numero de empleado’ civil): (Fecha de la respuesta). |
» (IF MORE SPACE.|S REQUIRED; ADDITIONAL PAPER MAY BE USED) > ~ oo ee ~ a
. (si requiere mas espacio, puede usar otra hoje adicional) » ~ at: by , 7 ‘ . “|
: DATE SUBMITTED:: 52h) £920 “\NMATE’S ‘SIGNATURE: < Casty 5 Be siete - ds . os | “T Lae 4
'* « (Fecha dé efivio) “+, bef we (Firma del recltiso) aa ‘Ja, OK a
RECEIVED.BY:~ nn ee ___> ‘DATE RECEIVED:. es “
(Recibid6 por) °s, . Print Name ~ ‘ Base # / Civilian # (Fecha recibida) : . * 4
us ASSIGNED TO: _£ : DATE: _ ,
(Asignado a)"~ , i{ {. Te
. Af ey. oll Aa Tard cprane 3 Meurtay.
- DSD 2015 COPIES WHITE ( JAIL “A Reconbs ) CANARY ( INMATE’S WITH ANeMeR) PIN ) wal cINMA INMATE" S IMMEDIATE )

othe

Bg .
. &
Sse este * Kee
 

     

Soe a
enver Sheriff partment

P.O. Box 1108 ~ 47410
Denver, CO 80201 U7. - 210 . , fea SL

paint: U.S. POSTAGE >> PITNEY BOWES

: =
gee ef:
al .

 

 

Siete: 0000345735FEB 03 2020

Ta) The bower alale Wawel Lb. Dee WAS
wa Ant-w Vass > Tu vg BBs Gracy

\.
soo! \y a ¢ ade P| oe da es spa [etl
pe Pied ed Cou
Gor am sh, B-as

Deno, Cols, yor

Legal Mail él. slo Zowd. WT, Sul. 3-300
Ie} wa ¢v- /- OSHS ehesd-2e008s ene E saat ponte AUT LE Jen

ee.

 

 

 

ne ee pete le ae

 

Pu PEALE EOP VEU PT

 
